FILED
                           NOT FOR PUBLICATION                              JUN 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50430

              Plaintiff - Appellee,              D.C. No. 3:11-cr-02916-GT-1

  v.
                                                 MEMORANDUM*
MAURICIO CASTILLO-CANSINO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                Gordon Thompson, Senior District Judge, Presiding

                             Submitted June 3, 2014**
                               Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and ENGLAND, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Morrison C. England, Jr., Chief District Judge for the
U.S. District Court for the Eastern District of California, sitting by designation.
         1. The district court did not plainly err by delaying Mauricio Castillo-

Cansino’s revocation sentencing. Federal Rule of Criminal Procedure 32.1

“‘primarily’ governs . . . post-revocation sentencing[s].” United States v. Whitlock,

639 F.3d 935, 940 (9th Cir. 2011) (quoting United States v. Leonard, 483 F.3d

635, 638-39 (9th Cir. 2006)). Rule 32.1(b)(2) requires “the court [to] hold the

revocation hearing within a reasonable time.” Here, any violation of Rule 32.1’s

timeliness requirement was not “clear” or “obvious” under current law. See United

States v. Olano, 507 U.S. 725, 734 (1993). Given our holding in Whitlock, even if

United States v. Carper, 24 F.3d 1157 (9th Cir. 1994), suggests application of Rule

32, application of Rule 32.1’s reasonableness standard would not constitute plain

error.

         2. The district court did not plainly err by failing to provide the government

an opportunity to speak at the revocation sentencing. Because Castillo-Cansino

cites no authority requiring that the district court provide the government an

opportunity to speak, any error could not be “clear under current law,” Olano, 507

U.S. at 734. Castillo-Cansino cites Carper, but Carper addresses a defendant’s

right to allocute, not the government’s right to speak. See 24 F.3d at 1158.

         3. The district court did not abuse its discretion by imposing a sentence that

fell within the Guideline range. The district court’s decision was not substantively


                                            2
unreasonable, because, in addition to the imposition of punishment for the crime

underlying the revocation, “a court may properly sanction the violator for failing to

abide by the conditions of the court-ordered supervision.” United States v. Miqbel,

444 F.3d 1173, 1182 (9th Cir. 2006) (internal quotation marks and citation

omitted).

      The district court’s judgment is AFFIRMED.




                                          3